—Appeal unanimously dismissed without costs. Memorandum: The current detention of petitioner results from the revocation of his parole following a final parole revocation hearing at which he pleaded guilty to violating the release conditions of his parole. The sole issues presented on this appeal relate to the propriety of petitioner’s preliminary parole revocation hearing. Those issues have been " 'subsumed by revocation of petitioner’s parole’ ”, thus rendering this appeal moot (People ex rel. Wilt v Meloni, 166 AD2d 927, quoting Matter of Collins v Rodriguez, 138 AD2d 809). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J.—Habeas Corpus.) Present—Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.